            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDDIE E. SINKLER,               :
         Plaintiff                :
                                  :            No. 1:19-cv-936
          v.                      :
                                  :            (Judge Rambo)
MR. CLARK, et al.,                :
        Defendants                :

                               ORDER

     AND NOW, on this 26th day of November 2019, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Defendants Clark and Addison’s motion to dismiss (Doc. No. 19) is
        GRANTED;

     2. Plaintiff’s claims against Defendant Thomas are DISMISSED pursuant to
        28 U.S.C. § 1915A(b)(1);

     3. Plaintiff’s claims and complaint (Doc. No. 1) are DISMISSED
        WITHOUT PREJUDICE to his right to reassert his claims in a new
        action once he has exhausted his administrative remedies; and

     4. The Clerk of Court is DIRECTED to close the above-captioned case.

                                         s/Sylvia H. Rambo
                                         Sylvia H. Rambo
                                         United States District Judge
